UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                            NO. 91-3737

                          _______________

                 JANICE G. CLARK, ORSCINI L. BEARD,
               EDDIE G. CRAWFORD, NORBERT C. RAYFORD,
                  VOTER INFORMATION PROJECT, INC.,
              LOUIS SCOTT, SYLVIA COOK, CONNIE SADLER,
                   TOM NELSON AND ALBERT RICHARD,

                                      Plaintiffs-Appellees
                                      Cross-appellants,

                                 V.

              EDWIN W. EDWARDS, GOVERNOR OF LOUISIANA,
        RICHARD P. IEYOUB, ATTORNEY GENERAL OF LOUISIANA,
          FOX McKEITHEN, SECRETARY OF STATE OF THE STATE
           OF LOUISIANA, IN THEIR OFFICIAL CAPACITIES AS
            REPRESENTATIVES OF THE STATED OF LOUISIANA,

                                      Defendants-Appellants
                                      Cross-appellees.

     ______________________________________________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF LOUISIANA
     ______________________________________________________
                         (April 1, 1992)

Before KING, JOHNSON, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:

     The Motion of the Defendants-Appellants-Cross-Appellees to

dismiss their appeal, to vacate the stay pending appeal

previously entered by this Court, and to remand this case to the

district court for imposition of the relief ordered by the

district court at the next scheduled election is hereby granted.

The Motion of the Plaintiffs-Appellees-Cross-Appellants to

dismiss their cross-appeal is hereby granted.
     APPEALS DISMISSED; STAY VACATED; REMANDED TO THE DISTRICT

COURT WITH INSTRUCTIONS.